                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

  UNITED STATES OF AMERICA,
                  Plaintiff,                             No. 21-CV-8 CJW-KEM
  vs.                                                            ORDER
  US FED GROUP, LLC, also known as
  “United States Fed Group, LLC
  Treasury Department,”
  also known as “US FED Treasury
  Department,” also known as “United
  States FED Group,” also known as “US
  Fed Group,” also known as “United
  States FED Group,” also known as
  “United States FED Group
  Consortium Syndicate,” also known as
  “US FED Group Business Solutions,”
  TRADEBACKED EQUITY LLC,
  and ALEX ST. JAMES RAILEY
  CISCO, also known as “Alex St. James,”
  also known as “William Sir Knight Alex-
  St. James,”
                  Defendants.
                                 ____________________

        This matter is before the Court on a hearing to show cause (Doc. 3), and a Motion
to Intervene (Doc. 14). On January 22, 2021, the Court entered an order granting
plaintiff’s ex parte motion for a temporary restraining order. (Doc. 3). In the January
22, 2021 order, the Court scheduled a hearing for today, February 9, 2021, for
defendants to show cause for why the restraining order should not remain in place pending
a hearing on plaintiff’s motion for a preliminary injunction or a trial on the merits. (Id.,
at 3). All defendants have been served, but no defendant or attorney for a defendant has
entered an appearance in this case, appeared at the hearing, or filed any pleading.




        Case 1:21-cv-00008-CJW-KEM Document 22 Filed 02/09/21 Page 1 of 2
      Thus, under Federal Rule of Civil Procedure 65(b), the Temporary Restraining
Order will remain in effect until such time that the Court can have a hearing on a
preliminary injunction or trial on the merits. The Court will issue a memorandum at a
later date stating the grounds for its finding here, in compliance with Rule 65(d).
      The Court will hold a two-day evidentiary hearing under Rule 65(a) on plaintiff’s
motion for a preliminary injunction on March 2nd and March 3rd, 2021, each day
beginning at 9:00 a.m.; United States Courthouse, Courtroom 3, Cedar Rapids, Iowa.
Upon motion of the parties, the Court may consolidate that hearing with a trial on the
merits. See FED. R. CIV. P. 65(a)(2).
      At today’s hearing, plaintiff stated that it did not resist the motion to intervene by
Think Safe, Inc. (Doc. 14). For the reasons stated in that motion, the Court grants
Think Safe, Inc.’s motion to intervene.
      Plaintiff is directed to serve a copy of this order on all defendants and on Citibank
and make a return thereon reflecting the date and time of service.
      IT IS SO ORDERED this 9th day of February, 2021.



                                          ______________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




     Case 1:21-cv-00008-CJW-KEM Document 22 Filed 02/09/21 Page 2 of 2
